Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney William Hulsey on September 24, 2021.

Please amend the claims as follows:
Claim 1:  (Currently Amended)	A method for determining a failing or failed part in equipment and initiating an electronic transaction for placing an online order for replacing the failing or failed part, method comprising:
inspecting, by a system, equipment;
detecting, by the system, presence of an error message being broadcasted from equipment; 
if the error message is not being broadcasted by equipment, identifying, by the system, a type of equipment by scanning equipment;

accessing, by the system, the 3D models transmitted by data storage device;
determining, by the system, a relative location of an anomaly indicative of a failing or failed part in equipment;
overlaying, by the system, a 3D image map from the 3D models to identify a specific part or assemblies or subassemblies within the 3D model corresponding to the relative location of the anomaly;
determining, by the system, associated parts related to the specific part or assemblies or subassemblies identified for grouping them as a kit within the 3D model of equipment; and
adding, by the system, the kit to a virtual shopping cart for initiating an electronic transaction in reference to the kit depicted in the 3D model of equipment[[.]],
wherein the step of overlaying, by the system, a 3D image map from the 3D models to identify a specific part within the 3D model corresponding to the relative location of the anomaly, includes: 
superimposing the 3D image map over the relative location of the anomaly in equipment; and 
comparing X, Y and Z coordinates from the 3D model to the relative location of the anomaly to identify the specific part or assemblies or subassemblies within the 3D model of equipment.

Claim 7: (Cancelled)

Claim 9:  (Currently Amended)	A method for determining a failing or failed part in equipment and initiating an electronic transaction for placing an online order for replacing the failing or failed part, method comprising:
inspecting, by a system, equipment;
detecting, by the system, presence of an error message being broadcasted from equipment;
		i)  if it is determined that the error message is being broadcasted by
equipment,
   determining, by the system, the type of equipment from the error
message,
   requesting, by the system, three-dimensional (3D) models corresponding to equipment identified from a data storage device;
  accessing, by the system, the 3D models transmitted by data
storage device; and

accessing 3D components in the 3D models corresponding to an

     specific part or assemblies or subassemblies within the 3D model with
     respect to the anomaly, wherein the anomaly in equipment is identified
     from the error message[[;]],
wherein the step of overlaying, by the system, a 3D image map from    the 3D models to identify a specific part within the 3D model corresponding to the relative location of the anomaly, includes:
superimposing the 3D image map over the relative location of the anomaly in equipment; and
comparing X, Y and Z coordinates from the 3D model to the relative location of the anomaly in equipment to identify the specific part or assemblies or subassemblies within the 3D model of equipment.
or
    ii) if it is determined that the error message is not being broadcasted by equipment,
       identifying, by the system, a type of equipment by scanning equipment;
       requesting, by the system, three-dimensional (3D) models corresponding to equipment identified from a data storage device;
       accessing, by the system, the 3D models transmitted by data storage device;
       determining, by the system, a relative location of an anomaly indicative of a failing or failed part in equipment; and

determining, by the system, associated parts related to the specific part or assemblies or subassemblies for grouping them as a kit in the 3D model of equipment; and
adding, by the system, the kit to a virtual shopping cart for initiating an electronic transaction in reference to the kit depicted in the 3D model of equipment[[.]],
wherein the step of overlaying, by the system, a 3D image map from    the 3D models to identify a specific part within the 3D model corresponding to the relative location of the anomaly, includes:
superimposing the 3D image map over the relative location of the anomaly in equipment; and
comparing X, Y and Z coordinates from the 3D model to the relative location of the anomaly in equipment to identify the specific part or assemblies or subassemblies within the 3D model of equipment.

Claim 15: (Cancelled)




a processor; and
a memory coupled to the processor, wherein the processor is configured to execute program instructions 
inspect equipment;
detect presence of an error message being broadcasted from equipment;
if the error message is not being broadcasted by equipment, identify a type of equipment by scanning equipment;
request three-dimensional (3D) models corresponding to equipment identified from a data storage device;
access the 3D models transmitted by data storage device;
determine a relative location of an anomaly indicative of a failing or failed part in equipment;
overlay a 3D image map from the 3D models to identify a specific part or assemblies or subassemblies within the 3D model corresponding to the relative location of the anomaly;
determine associated parts related to the specific part or assemblies or subassemblies identified for grouping them as a kit within the 3D model of equipment; and
,
wherein the step of overlaying, by the system, a 3D image map from    the 3D models to identify a specific part within the 3D model corresponding to the relative location of the anomaly, includes:
superimposing the 3D image map over the relative location of the anomaly in equipment; and
comparing X, Y and Z coordinates from the 3D model to the relative location of the anomaly in equipment to identify the specific part or assemblies or subassemblies within the 3D model of equipment.

	Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed.
Independent claims 1, 9, and 17 recite a combination of elements that are not found in the prior art when taken as a whole.  Specifically the independent claims recite the following:
“wherein the step of overlaying, by the system, a 3D image map from    the 3D models to identify a specific part within the 3D model corresponding to the relative location of the anomaly, includes:
superimposing the 3D image map over the relative location of the anomaly in equipment; and
comparing X, Y and Z coordinates from the 3D model to the relative location of the anomaly in equipment to identify the specific part or assemblies or subassemblies within the 3D model of equipment.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2004/0019534 A1 (“Callahan”): Callahan teaches a system and method for determining a failing or failed part in equipment and initiating an electronic transaction for placing an online order for replacing the failing or failed part (paragraph [0022] teaches ordering replacement part); requesting, by the system, three-dimensional (3D) models corresponding to equipment identified from a data storage device; accessing, by the system, the 3D models transmitted by data storage device (paragraph [0038] and claim 8); overlaying, by the system, a 3D image map from the 3D models to identify a specific part or assemblies or subassemblies within the 3D model corresponding to the relative location of the anomaly (paragraph [0036], lines 9-15; paragraph [0039], lines 8-18); and add the parts to a virtual shopping cart for initiating an electronic transaction (paragraph [0040]; paragraph [0055], lines 1-4).  Callahan does not teach or suggest the limitations identified above.   
(ii) “Google brings HVAC monitoring, early warnings to all Nest Thermostats” by Abner Li (“Li”): Li generally discloses an HVAC monitoring system offered by 
(iii) "HVAC System Cloud Based Diagnostics Model" by Fadi M. Alsaleem et al. (“Alsaleem”): Alsaleem discloses a monitoring and diagnostics model for residential HVAC systems that uses embedded sensors to monitor HVAC units.  Various measurements are transmitted to a cloud server utilizing a homeowner's pre-existing Wi-Fi network. The server then processes the data and generates triggers that a problem may exist. Relevant information is then shared with homeowners and contractors via e-mail & portals.  Alsaleem does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/          Primary Examiner, Art Unit 3625